Upon Rehearing.


April 21,1941.

Campbell, C. J.,
delivered the opinion of the court.
This case was decided by this court on November 25, 1940, and the judgment of the trial court was affirmed. The case is now before us upon a rehearing pursuant to the provisions of section 6372 of the Code.
The relevant contention of plaintiff in error is that the court “was obviously under the impression that the petitioner had been tried and convicted * * * for the offense of ‘having lottery tickets in his possession for the purpose of sale.’ ”
This is a misconception of the language of the opinion. In that opinion the facts are fully set forth and lead to the inevitable conclusion that the accused was not tried for having in his possession lottery tickets for the purpose of sale, but that.he was tried and convicted under the provision of section 4693 of the Code which makes it unlawful to ‘ ‘ set up or promote, or be concerned in managing or drawing a lottery.”
*810In principle, the case of Abdella v. Commonwealth, 174 Va. 450, 5 S. E. (2d) 495, is on all .fours with the case at bar, and is, as stated in the original opinion, determinative of the question of law adverted to.
In the Abdella Case it was held that if a person has in his possession lottery tickets for the purpose of sale, he is guilty of a violation of section 4693 of the Code. While it is true that the tickets found in the possession of the accused were not such tickets as were to be sold, they were duplicate tickets evidencing chances in a lottery which had been previously sold and thereby relevant and convincing proof that accused was “concerned” in managing a lottery.
Without going into more detail in regard to the applicable law and facts, we are of opinion that the case has been correctly decided, and we, therefore, adhere to the conclusion reached in the former opinion.

Affirmed.